Citation Nr: 1800615	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-20 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right shoulder.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative changes, status post low back fusion.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disk disease, cervical spine.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right knee.

5.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

6.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned during a June 2017 hearing.  A transcript of that hearing is of record. 

While the Board regrets the further delay to the Veteran, a remand is required in order to ensure a decision based on a complete and up to date record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

VA provided an examination for each of the Veteran's disabilities in October 2012 and a second examination for his right shoulder disability in February 2015.  In a recent decision, the Court of Appeals for Veterans Claims held that a VA examination of joints must, wherever possible, include testing for pain on both active and passive motion, weight bearing and non-weight bearing, with range of motion measurements of the opposite undamaged joint as well.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In this case, the reports of VA examinations do not reflect the necessary testing or findings for the Veteran's right shoulder, low back, cervical spine, or right knee conditions.  Therefore, remand is necessary for new VA examinations.

Regarding the Veteran's claims for increased initial ratings for his bilateral lower extremity radiculopathy, the Veteran testified in June 2017 that this condition was getting worse, describing his pain as at least sometimes a "10 out of 10," "excruciating," or "severe." As it has been over five years since his initial evaluation and the Veteran has specifically claimed that his current condition is now worse than was recorded in October 2012 VA examination, the Board will remand this condition to obtain a new VA examination and determine the full extent of the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examinations to ascertain the severity of the following disabilities:
   
   A.  Degenerative joint disease, right shoulder
   
   B.  Degenerative changes, status post low back fusion.
   
   C.  Degenerative disk disease, cervical spine.
   
   D.  Degenerative joint disease, right knee.
   
   E.  Right lower extremity radiculopathy.
   
   F.  Left lower extremity radiculopathy.
   
Each disability should be evaluated using the most recent Disability Benefits Questionnaire.  

The examiner should specifically consider the Veteran's statement that his lower extremity pain is sometimes severe, excruciating, or a 10 out of 10. 

2.  Readjudicate the Veteran's claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

